Citation Nr: 0401131	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  01-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
December 1958. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for bilateral hearing loss. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran claims that his hearing loss is the result of a 
mastoid operation on his left ear he underwent in service in 
October or November 1956.  However, the veteran's service 
medical records are not available; in December 1998 the 
National Personnel Records Center (NPRC) reported that no 
medical records were on file at NPRC because of the 1973 
fire. 

In November 2001, the RO made another request to the NPRC for 
medical, dental and Surgeon General Office (SGO) records, as 
well as for sick/morning reports for Company C, 324 Infantry, 
82nd AirBorne.  The veteran had reported that he was with the 
aforementioned company.  The NPRC responded in May 2002, 
reporting that no search of unit records was possible based 
on the information furnished, and that it was unable to 
identify records for a "324th, Inf Regt. In 1".  The NPRC 
did provide two pages of service medical records located at 
an alternate source, composed of a clinical record from 
November 1958 showing treatment for a non-related condition, 
and a document dated December 1958 entitled, "physical and 
mental status on release from active service".  The November 
1958 record reports that the veteran was with the "101 Repl. 
Co., 101st Abn."  

In its August 2002 Statement of the Case, the RO did not 
inform the veteran of the reason the NPRC could not search 
for the veteran's unit records.  For that reason, the 
veteran's claim should be remanded to inform the veteran of 
the NPRC's response.  The veteran should be asked what unit 
of the Army he was in at the time of his reported mastoid 
operation in October or November 1956.  He should be asked 
whether it is possible he was with the "101 Repl. Co., 101st 
Abn." at the time of his reported operation in October or 
November 1956.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following actions:
 
1.  Write to the veteran, informing him 
of the NPRC's response in May 2002 that 
no search of unit records was possible 
based on the information furnished, and 
that it was unable to identify records 
for a "324th Inf. Regt."  In particular, 
the veteran should be asked what unit of 
the Army he was in at the time of his 
reported mastoid operation in October or 
November 1956.  He should be asked 
whether it was possible he was with the 
"101 Repl. Co., 101st Abn." at the time 
of his reported operation in October or 
November 1956.  

2.  Based on the veteran's response, 
determine whether another request from 
the National Personnel Records Center of 
sick/morning reports is warranted.  All 
responses from the NPRC should be 
documented in the claims file.  

3.  If it can be verified that the 
veteran did undergo a mastoid operation 
in 1956, the veteran should be scheduled 
for a VA examination in which the 
examiner comments on whether the veteran 
has hearing loss, and if he does, whether 
it is at least as likely as not related 
to the aforementioned mastoid operation.  

4.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

4  Adjudicate the appellant's claim of 
entitlement to service connection for 
bilateral hearing loss.  In the event 
that the claims are not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for bilateral hearing loss 
which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




